 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 464 
In the House of Representatives, U. S.,

May 21, 2009
 
RESOLUTION 
Providing for consideration of the bill (H.R. 915) to amend title 49, United States Code, to authorize appropriations for the Federal Aviation Administration for fiscal years 2009 through 2012, to improve aviation safety and capacity, to provide stable funding for the national aviation system, and for other purposes. 
 
 
That at any time after the adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for consideration of the bill (H.R. 915) to amend title 49, United States Code, to authorize appropriations for the Federal Aviation Administration for fiscal years 2009 through 2012, to improve aviation safety and capacity, to provide stable funding for the national aviation system, and for other purposes. The first reading of the bill shall be dispensed with. All points of order against consideration of the bill are waived except those arising under clause 9 or 10 of rule XXI. General debate shall be confined to the bill and the amendment considered as adopted by this resolution and shall not exceed one hour equally divided and controlled by the chair and ranking minority member of the Committee on Transportation and Infrastructure. After general debate the bill shall be considered for amendment under the five-minute rule. In lieu of the amendment in the nature of a substitute recommended by the Committee on Transportation and Infrastructure now printed in the bill, the amendment in the nature of a substitute printed in part A of the report of the Committee on Rules accompanying this resolution, modified by the amendment printed in part B of such report, shall be considered as adopted in the House and in the Committee of the Whole. The bill, as amended, shall be considered as the original bill for the purpose of further amendment under the five-minute rule and shall be considered as read. All points of order against provisions in the bill, as amended, are waived. Notwithstanding clause 11 of rule XVIII, no further amendment to the bill, as amended, shall be in order except those printed in part C of the report of the Committee on Rules. Each such amendment may be offered only in the order printed in the report, may be offered only by a Member designated in the report, shall be considered as read, shall be debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, shall not be subject to amendment, and shall not be subject to a demand for division of the question in the House or in the Committee of the Whole. All points of order against such amendments are waived except those arising under clause 9 or 10 of rule XXI. At the conclusion of consideration of the bill for amendment the Committee shall rise and report the bill, as amended, to the House with such further amendments as may have been adopted. The previous question shall be considered as ordered on the bill and amendments thereto to final passage without intervening motion except one motion to recommit with or without instructions. 
2.The chair of the Committee on Transportation and Infrastructure is authorized, on behalf of the committee, to file a supplemental report to accompany H.R. 915. 
 
Lorraine C. Miller,Clerk.
